IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-21015
                         Summary Calendar


JOSEPH EUGENE JACKSON,

                                         Plaintiff-Appellant,

versus

FRED BECKER; WALTER STENSLAND;
BRIDGETT BURCH,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-869
                       - - - - - - - - - -

                         November 17, 1999

Before GARWOOD, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joseph Eugene Jackson, Texas prisoner # 673561, appeals from

the district court’s summary judgment in favor of the defendant

prison officials in his civil rights complaint brought pursuant

to 42 U.S.C. § 1983.   He argues that the district court erred in

granting summary judgment on his excessive-force and denial-of-

access-to-the-courts claims.   We have reviewed the record and the

briefs of the parties, and we conclude that there exists no

genuine issue of material fact concerning Jackson’s claims.     The


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-21015
                               -2-

facts Jackson alleges do not establish that prison officials used

excessive force or denied him access to the courts.   Accordingly,

the district court’s judgment is AFFIRMED.

     The district court’s orders denying Jackson’s motion for a

stay of the summary judgment ruling pending discovery and his

postjudgment motion for declaratory relief also are AFFIRMED.